Citation Nr: 1118036	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-38 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for seizure disorder and memory loss.

2.  Entitlement to an increased rating for bronchial asthma, assigned a 30 percent rating prior to December 23, 2009, and a 60 percent rating from December 23, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2009 rating decisions on behalf of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  He waived agency of original jurisdiction review of additional evidence submitted at the hearing.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for seizure disorder and memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

On January 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested for the issue of entitlement to an increased rating for bronchial asthma.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to an increased rating for bronchial asthma by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for the issue of entitlement to an increased rating for bronchial asthma and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for the issue of entitlement to an increased rating for bronchial asthma, assigned a 30 percent rating prior to December 23, 2009, and a 60 percent rating from December 23, 2009, is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2007.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in July 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, the Veteran contends that he has a seizure disorder with memory loss as a result of a VA medical care provider's prescription of Bupropion (Wellbutrin) for treatment of a mood disorder.  He stated the provider and/or VA pharmacists had failed to properly review his medical records which would have revealed that Bupropion was contraindicated due to his extensive history of head injuries.  The available VA treatment records indicate that he was prescribed Bupropion in June 2004 and that the medication was discontinued in January 2005 during a period of VA hospitalization related to seizure.  A diagnosis of partial complex status epilepticus, now broken, likely refractory to benzos was provided in a January 10, 2005, report and it was noted that the presence of encephalomalacia in the left frontal area was the likely etiology and fit the semiology of the Veteran.  It was also noted there was no clear explanation for the Veteran's current seizure activity.  

A January 10, 2010, VA neurology resident note also shows the Veteran reported head injuries as a result of a motor vehicle accident in 1990, an incident with a cabinet door in 2000 with loss of consciousness, and a fall on a ceramic floor in December 2004 with loss of consciousness.  A January 25, 2010, report of an electroencephalogram (EEG) noted excessive beta activity and occasional left temporal theta potentials which may be due, in part, to medication effect; no focal or epileptiform abnormalities were seen.  Subsequent treatment records include diagnoses of seizure disorder and medical opinions indicating possible seizures due to Wellbutrin.  The Veteran provided medical literature noting Wellbutrin was not indicated for persons with a history of head injuries and noting seizures as a possible side effect of the medication.  

The Board notes that the available VA treatment records do not include the specific reports demonstrating the initial assessment and prescription for Bupropion or any associated VA pharmacy reports.  There are also no reports for any treatment associated with the Veteran's December 2004 head injury with loss of consciousness.  These records appear to be pertinent to the Veteran's claim and should be obtained and associated with the claims file.  The Veteran should then be scheduled for an examination to assist him in substantiating his claim.

The Board also notes that correspondence dated in October 2007 shows the Veteran was receiving Social Security Administration (SSA) disability benefits and that the records associated with that claim are not included in the claims file.  The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  The Board finds that further development is required prior to appellate review.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to (a) whether he has an additional seizure disorder with memory loss that was caused by VA medical care; and (b) if so, what the additional disability is and whether such additional disability was specifically caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable.  The examiner should be informed that the regulations for such compensation requires actual causation of the additional disability that is not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability also must not have been due to the Veteran's failure to follow medical instructions.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


